DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendments filed 06 April 2021 have been considered and new rejections based on applicant’s amendments are recited below.  Claims 1-4 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2014/0238209 to Saastamo (209) in view of U.S. Patent Application Publication No. 2014/0138290 to Saastamo et al (290).
Concerning claim 1, 209 discloses in a lumber edger comprising: 
a conveyor (320) for conveying flitch; 
a scanner (382) for scanning dimensions of the flitch; 

edger saws (390) constructed to edge the flitch at the edge cut positions; and 
wherein the improvement comprises: 
a cross cut saw (330) configured to cross cut the flitch prior to the flitch being edge cut by the edger; and 
the computer system (600) is configured to determine at least one cross cut position on the flitch so that the computer system can independently determine edge cut positions for each piece of the flitch separated by the at least one cross cut position (as the computer system is capable of performing those function).
However it does not disclose a skew structure to laterally position and skew the flitch in relation to the edger saws and the skew structure is configured to independently skew each piece of the flitch separated at the at least one cross position by the cross cut saw.
290 discloses a lumber edger comprising: a conveyor (110) for conveying flitch; 
a scanner (1198) for scanning dimensions of the flitch; 
a computer (1194) in communication with the scanner, the computer system is configured to determine edge cut positions on the flitch ;  

skew structure (130) to laterally position and skew the flitch in relation to the edger saws (¶63), and the skew structure (130) is configured to independently skew each piece of the flitch separated at the at least one cross position by the cross cut saw (the skew structure is capable of independently skewing as the workpieces are individually separated (¶52) and the skew structure can be adjusted).
Because both these references are concerned with a similar problem, i.e. a system that conveys workpieces to an edger, it would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the edger infeed conveyor (360) of 209 with the skewing system (130) of 290.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)) the courts held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Accordingly a simple substitution of the edger infeed conveyor (360) of 209 with the skewing system (130) of 290 will obtain predictable results and is therefore obvious and proper combination of the references is made.
Concerning claim 2, 209 in view of 290 discloses the computer system is configured to determine the at least one cross-cut position and edge cut positions to provide the largest size of boards that can be cut from the flitch, taking into account that the flitch can be cross cut into smaller pieces of flitch (as the computer system is capable of performing those function).
Concerning claim 3, 209 in view of 290 discloses the computer system is configured to determine different widths between edge cut lines for each piece of the flitch separated by the at least one cross cut position (as the computer system is capable of performing those function).
Concerning claim 4, 209 discloses in a lumber edger comprising: 
a conveyor (320) for conveying flitch; 
a scanner (382) for scanning dimensions of the flitch; 
a computer (600) in communication with the scanner, the computer system is configured to determine edge cut positions on the flitch (as the computer system is capable of performing those function); 
edger saws (390) constructed to edge the flitch at the edge cut positions; and 
wherein the improvement comprises: 
a cross cut saw (330) configured to cross cut the flitch prior to the flitch being edge cut by the edger saws to form at least a first piece of flitch and a second piece of flitch;
the computer system (600) is configured to independently determine edge cut positions for each of the first and second pieces of flitch, wherein the first edge cut positions for the first piece of flitch and the second edge cut positions for the second piece of flitch have different widths (as the computer system is capable of performing those function).
However it does not disclose a skew structure to laterally position and skew the flitch in relation to the edger saws and the skew structure is configured 
290 discloses a lumber edger comprising: a conveyor (110) for conveying flitch; 
a scanner (1198) for scanning dimensions of the flitch; 
a computer (1194) in communication with the scanner, the computer system is configured to determine edge cut positions on the flitch ;  
edger saws (190) constructed to edge the flitch at the edge cut positions; and 
skew structure (130) to laterally position and skew the flitch in relation to the edger saws (¶63), and the skew structure (130) is configured to independently skew the first piece of flitch from the second piece of flitch so that the edger saws can first edge cut the first piece of flitch at a different width than the second edge cut of the second piece of flitch (the skew structure is capable of independently skewing as the workpieces are individually separated (¶52) and the skew structure can be adjusted).
Because both these references are concerned with a similar problem, i.e. a system that conveys workpieces to an edger, it would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the edger infeed conveyor (360) of 209 with the skewing system (130) of 290.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)) the courts held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415.  The examiner can normally be reached on M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
06/03/2021